Citation Nr: 1241943	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  00-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits, to include service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to accrued benefits, to include service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  The appellant is the Veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

The Board remanded the claim for further development in July 2001.  The case was subsequently returned to the Board for appellate review. 

In February 2005, the Board issued a decision denying service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an order dated in December 2006, the Court vacated the Board's February 2005 decision and remanded the case to the Board.  Judgment was entered in January 2007. 

The Court later received an application for an award of attorney's fees and expenses pursuant to the Equal Access to Justice Act (EAJA).  The attorney for the Veteran's daughter, the appellant in this case, informed the Court that the Veteran had died in January 2007, and in May 2007, the Court received a motion for substitution.  In particular, her counsel stated that she was the surviving child and the appropriate person for the purpose of pursuing the pending claim for an award of reasonable attorney's fees and expenses. 

The Court issued an order in March 2008 noting that the Veteran had died before mandate had been issued.  Thus, the Court exercised its discretion to revoke the March 2007 order and recall mandate.  The Court withdrew its judgment entered in January 2007, as well as the December 2006 decision vacating and remanding the February 2005 Board decision.  The Court's order denied the motion of the Veteran's daughter to substitute herself in place of the Veteran for the purpose of pursuing an award under EAJA; vacated the February 2005 Board decision with respect to the matter appealed to the Court; and, dismissed the appeal and EAJA application for lack of jurisdiction. 

The appellant then appealed the March 2008 Court decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in turn, issued a decision in September 2009 reversing and remanding the matter.  Mandate was issued in November 2009.  In its decision, the Federal Circuit noted that the appellant was seeking substitution in the Veteran's claim in order to pursue an accrued benefits claim and an EAJA application for attorney's fees, but left it for the Court to determine on remand whether the appellant's filings at the Court in 2007 were sufficient to preserve her rights and to determine whether she was a proper representative of the estate. 

In December 2009, the Court received a supplemental EAJA application.  The appellant also filed a renewed motion to substitute as a party in the appeal asserting that she is eligible to pursue an accrued benefits claim and an EAJA application.  In a March 2010 memorandum decision, the Court, in pertinent part, ordered that the appeal be reinstated; that the appellant's motion for substitution be granted; that the Court's December 2006 Order be reinstated; and, that the February 2005 Board decision be vacated and remanded for readjudication consistent with the December 2006 Court Order. 

The Board notes that the Court later issued a memorandum decision in May 2011 granting the EAJA application.  Therefore, that matter is not currently before the Board. 

In May 2011, the Board dismissed the Veteran's claim of entitlement to service connection for PTSD.  However, in June 2011, the Board vacated the its May 2011 decision dismissing the issue of entitlement to service connection for PTSD and remanded the issue of entitlement to accrued benefits, to include based on substitution, to the RO for further development.  

On remand, the RO continued the denial of entitlement to accrued benefits, to include service connection for PTSD.  The claim is once again before the Board for appellate review.

The Board observes that the characterization of the claim of entitlement to service connection for an acquired psychiatric disorder has changed during the pendency of this appeal.  Initially, service connection was denied for PTSD in a May 1999 rating decision.  The medical evidence of record indicates that the Veteran's mental health disorders included other diagnoses, such as schizophrenia, depression, and adjustment disorder with mixed anxiety.  Thus, the Board has recharacterized the claim to involve both issues set forth on the title page, to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claim of entitlement to accrued benefits, to include service connection for an acquired psychiatric disorder other than PTSD, is remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  In a March 2010 memorandum decision, the Court ordered that the appellant's motion for substitution be granted.

2.  The weight of the competent and credible evidence shows that the Veteran did not have a diagnosis of PTSD that was related to his military service. 


CONCLUSIONS OF LAW

1.  The appellant meets the criteria for substitution as the claimant in this appeal.  38 U.S.C.A.  §§ 5121, 5121A (West 2002 & Supp. 2012).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Substitution

In this case, the Veteran's daughter filed a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Although the Veteran died prior to October 10, 2008, the Federal Circuit found that the substitution of an accrued-benefits claimant is appropriate when the veteran-claimant dies after a case has been submitted and the denial of substitution would adversely affect the accrued-benefits claim.  See Phillips v. Shinseki, 581 F.3d 1358, 1365 (Fed. Cir. 2009).  As such, the Federal Circuit determined that substitution of the appellant was appropriate in this case and instructed the Court to decide whether the appellant filed a timely claim for accrued benefits.  In a March 2010 decision, the Court determined that the Veteran did file a timely claim for accrued benefits and ordered that the appellant's motion for substitution be granted.  As such, no further discussion as to the appellant's standing to bring this claim is warranted at this time.


II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Regarding the appellant's claim for service connection for PTSD, the RO sent the appellant notice letters in October 2011 and June 2012, which explained what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This correspondence also included information pertaining to accrued benefits claims and the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After the issuance of such notice and an opportunity for the appellant and her representative to respond, the RO readjudicated the claim in July 2012.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  The record also includes various written documents provided by the Veteran and by the appellant's representative.  Moreover, the appellant and her representative have not identified any outstanding, relevant evidence that is pertinent to the claim for service connection for PTSD.  

In addition, a VA medical opinion was obtained in March 2012 in connection with the claim for PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements made by the Veteran during his lifetime, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, the Board notes that the case was remanded in June 2011 to develop a claim for accrued benefits, to include as based on substitution.  Specifically, the remand directed that the RO research the Veteran's stressor and obtain a medical opinion regarding the issue on appeal.  On remand, adequate notice was provided to the appellant.  As discussed below, the RO conceded the stressor, and as previously noted, a VA examiner did review and provide a detailed opinion regarding the claim of entitlement to service connection for PTSD.  Accordingly, there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the duties to notify and to assist have been considered and satisfied.  Through various letters from the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


III.  Factual Background

The Veteran's service personnel and medical records are on file.  There is no indication that the Veteran was identified with or treated for a psychiatric condition while in service or that he had a psychiatric disorder at the time of his discharge.  Service records show that the Veteran was deployed to Vietnam for the last three weeks of his enlistment prior to discharge from the Army. 

The file contains a January 1995 letter from Dr. A.B. (initials used to protect the Veteran's privacy), an osteopathic family practitioner, to the Bureau of Disability Determination in regard to the Veteran's claim for disability under the Social Security Act.  Dr. A.B. conducted a physical examination of the Veteran during which the Veteran told Dr. A.B. that his history of drug abuse began in the 1970's.  Dr. A.B. noted that the Veteran's reported social and family history was unremarkable for any service-related stressors.  Dr. A.B.'s impression was a history of drug abuse of at least 20 years duration and organic brain syndrome secondary to that drug abuse.  Dr. A.B. did not mention PTSD as a current disability or condition. 

The Veteran submitted a claim for service connection for PTSD in June 1997.  He underwent a VA general medical examination in September 1997.  The examination was conducted by a nurse, and the report was countersigned by a physician.  The examiner noted a past medical history of PTSD, which was apparently self-reported by the Veteran.  The examiner noted that the Veteran served in the Army in a support unit from October 1963 to October 1965, but noted nothing in regard to Vietnam service or reported stressors.  The Veteran stated that he began using heroin in 1970 and that his most recent injection of heroin was one month prior to the examination.  The examiner diagnosed him with PTSD. 

The Veteran also submitted a statement to VA in December 1997 listing his clamed in-service stressors.  In particular, he stated that he was forced to go to Vietnam despite having just a very short time remaining in his enlistment, which was terrifying.  The Veteran stated that in Vietnam he had to drive around without ammunition in Vietnam.  The Veteran also noted that he saw body bags at the air terminals. 

The Veteran underwent a VA psychiatric (PTSD) examination in February 1998.  He told the examiner that he served in Vietnam from approximately August 1965 to October 1965 after which he was discharged.  The Veteran stated that he was not issued ammunition in Vietnam.  He noted that his duties in Vietnam consisted of driving a truck within the perimeter or driving for a sergeant or lieutenant.  He cited the following specific claimed stressors: (1) driving through the countryside without knowing who might be out there; (2) being in Saigon at a time when some young kids shot up the city, which frightened the Veteran because it was dark and he had no weapon; (3) strained relationship between the officers, noncommissioned officers, and enlisted personnel; (4)a  possible relative who was injured or died in Vietnam, although not in the Veteran's presence; (5) a stressful incident that the Veteran refused to discuss, and (6) travel to Vietnam aboard ship.  The Veteran also stated that he began taking drugs in Vietnam.  He stated that he had been suicidal at times and that he sometimes had thoughts about Vietnam.  The examiner diagnosed him with a schizoid personality disorder and chronic heroin dependency in brief remission, and his Global Assessment of Functioning (GAF) was recorded as 35.  The examiner did not diagnose him with PTSD. 

The file contains psychiatric notes from the Coatesville VA Medical Center (VAMC) showing that the Veteran appeared in November 1998 requesting assistance because he was homeless and responsible for his children.  He asserted that he had terrible incidents in Vietnam involving body bags and being attacked without ammunition.  In December 1998, the Veteran was recommended for inclusion in a Vietnam veterans support group.  Notes from December 1998 also show that the Veteran claimed to have been in Vietnam for two years (1963 to 1965) and to have a wide range of PTSD symptoms, to include intrusive thoughts and nightmares.  He was noted to have no intention of working again, although there was no evident reason why he could not work.  Instead, the Veteran appeared to be devoting all his energies to obtaining a VA pension. 

The file contains a letter from the Coatesville VAMC dated in January 1999 attesting to the fact that the Veteran was currently under treatment for PTSD at that facility.  The letter states that the Veteran reported that he had served in Vietnam and experienced combat situations with incoming fire, had witnessed death, and had helped with body bags.  He "fell apart" after returning from service and turned to drugs and alcohol, carried a gun, became isolated, became depressed and hostile, and began having lurid dreams.  His current symptoms included insomnia, bad dreams, awakening in a sweat, startle reaction, anxiety, many fears, inability to hold a job, anger outbursts, and poor concentration. 

The Veteran underwent a VA psychiatric examination in February 1999 in conjunction with his claim for nonservice-connected pension.  The examiner did not have the claims file available, but he did have access to the previous psychiatric examination of February 1998 and to the physician's note dated in January 1999 from the Coatesville VAMC cited above.  The Veteran informed the examiner that he had served in Vietnam for two years prior to his discharge, where he was traumatized by incoming fire and body bags.  The examiner listed the Axis I diagnosis as PTSD.

The file contains a letter from the Veteran's mother, which was received in August 1999.  She asserted that he had been a "good son" prior to military service, but that he returned from Vietnam in a dysfunctional condition. 

The file also contains a letter from the Veteran's aunt, which was received in January 2000.  She stated that he was an above-average person prior to the Vietnam war, but that he had been dysfunctional since his return from Vietnam. 

In addition, the file contains a letter dated in January 2000 from the Chief of the VA Drug Dependency Treatment Unit (DDTU), a physician, in support of the Veteran's application for disability.  The letter states that the Veteran reported that his drug use began in Vietnam where drug and alcohol abuse was common.  The Veteran also related an incident in which he was stuck in the cargo hold of an aircraft while the airfield was under attack.  The letter states that his symptoms suggest an underlying psychotic disorder manifested primarily by disorganized thought processes and paranoia with mild auditory hallucinations.  The letter states that it is possible that the stressful environment of Vietnam, even though not combat, was enough to precipitate the beginning of the psychotic processes noted since the Veteran had the genetic vulnerability for this to occur. 

A treatment note from Philadelphia VAMC dated January 2000 states that the Veteran appeared to be "obsessed" with obtaining compensation for PTSD.  A treatment note from the Philadelphia VAMC dated in February 2000 shows that the Veteran had reinstituted a claim for service connection for PTSD and complained of increased flashbacks after watching war movies.  He was noted to be receiving PTSD treatment at the Coatesville VAMC.

In March 2000, the Veteran was seen at VA for outpatient medication management.  He described having chronic dissatisfaction with his home and financial situation.  He was diagnosed with adjustment disorder with mixed anxiety and depression.  

A treatment note from the Philadelphia VAMC dated in April 2000 states that the Veteran had been trying to establish entitlement to compensation for PTSD by documenting psychiatric problems through sessions with a VA psychiatrist; however, he had not kept his appointments and was generally noncompliant with medical care. 

In May 2000 and November 2000, the Veteran entered a VA program for rehabilitation and was primarily diagnosed with PTSD and antisocial personality disorder.  In July 2000, he was diagnosed with adjustment disorder with mixed anxiety and depression versus dysthymia.

A treatment note from the Philadelphia VAMC dated in November 2000 states that the Veteran's only interest was to establish VA compensation for PTSD.  He discontinued the voluntary detoxification, which was to have facilitated an inpatient hospital treatment for documentation of his PTSD.  The Veteran remained guarded about his personal life and was a poor historian.  The Axis I diagnosis was substance abuse and PTSD, and his GAF score was 40.

On VA outpatient treatment in November 2000, the Veteran was unable to clearly describe his symptoms of PTSD.  The social worker commented that the Veteran had a strong sense of entitlement for VA PTSD benefits.

The file contains a letter dated January 2001 from the Chief of the VA DDTU asserting that the Veteran was currently under care of the VAMC for drug abuse with the suggestion of an underlying psychosis, such as schizotypal personality disorder.  There is no mention of PTSD. 

Treatment records from the Coatesville VAMC show that the Veteran underwent intermittent drug treatment from February 2001 to May 2001.  He reported that, while he was in Saigon, he observed gang fights outside the building in which he was lodging.  A note in February 2001 states that the Veteran's symptoms of PTSD were vague, and although some of his Vietnam experiences were no doubt distressing, he did not give enough information or evidence to be assessed as having PTSD.  The same note states that the Veteran appeared to some of the staff to be a benefit seeker.  The Veteran also shared photographs of Vietnam with the psychologist, and the psychologist noted that the Veteran appeared wistful and at times, excited, but not notably distressed when looking at the photographs.  He advised the Veteran that, due to his history of psychotic symptoms, he would not be accepted into the PTSD program.  However, a discharge diagnosis in March 2001 was as follows: continuous substance dependence, opiate withdrawal syndrome, prolonged PTSD, and chronic paranoid schizophrenia (Axis I). 

In April 2001, the Veteran entered into private rehabilitation for heroin dependence and depression.  On discharge, he was diagnosed with a psychotic disorder not otherwise specified (NOS).

The Veteran submitted a statement in May 2001 stating as a stressor that he was aboard an airplane at Tan Son Nhut Air Force Base, Vietnam, to return to the United States when the airfield was attacked by incoming fire.  He stated that it was terrifying to have to wait for takeoff. 

In May 2001, a VA psychiatric evaluation was performed, and the Veteran was diagnosed with depression.  The psychiatrist noted that the degree to which the depression was substance induced, psychosocially related, or endogenous was unclear.  The Veteran was advised to first get his substance abuse under control and to let his counselor know if his depression continued.

The Veteran submitted a stressor statement in September 2001.  He asserted that he was aboard an aircraft at Tan Son Nhut Air Force Base in October 1965 when the base was attacked by indirect fire.  The Veteran stated that he could hear the explosions and feel the vibrations. He described feeling helpless and defenseless aboard the aircraft.  The attack seemed to last several hours before the aircraft was allowed to depart. 

A treatment note from DDTU in November 2001 shows that the Veteran continued to vacillate between compliance and non-compliance with his drug treatment.  He was noted to be a poor historian, not interested in counseling, and interested only in receiving financial benefit for his claimed disabilities.  His diagnosis were as follows: opiate and cocaine dependence (Axis I), a personality disorder (Axis II), economic problems (Axis IV), and GAF of 35 (Axis V). 

In June 2002, the United States Armed Services Center for Unit Research (USASCRUR) responded to RO's request for verification of the Veteran's claimed stressors.  USASCRUR forwarded an extract from the Operational Report for the 1st Cavalry Division, showing that the Veteran's unit remained in base camp at An Khe for the entire period of the report (October through November, 1965); his unit (Division Chemical Section) was integrated into the Division G-3 section.  There is no indication that the section was involved in combat operations.  USASCRUR also forwarded a month-by-month Chronology of Viet Cong/North Vietnamese Army Attacks on the Ten Primary U.S. Air Force Operating Bases in the Republic of Vietnam, 1961-1973, which shows that Tan Son Nhut AFB was not attacked at any time during 1965. 

Chaplain notes from the Philadelphia VAMC show that the Veteran was participating in a PTSD 12-Step Group for veterans diagnosed with combat PTSD during March 2002. 

A staff psychiatrist's note from the Philadelphia VAMC dated in August 2002 states that the Veteran was discovered going around the hospital attempting to get physicians to fraudulently complete a welfare form.  

A Chaplain's note from the Philadelphia VAMC dated in August 2002, two days after the above psychiatric note, states that the Veteran participated in the PTSD Spirituality Group. 

The file contains a letter dated in September 2002 from a Clinical Chaplain Specialist at the Coatesville VAMC.  The letter states that the Veteran was receiving pastoral counseling for combat stress for the previous two years.  The letter asserts that he had suffered much from combat trauma as a Vietnam combat veteran and was working diligently on his recovery.  A staff psychiatrist's note from Philadelphia VAMC the same month (September 2002) states that Veteran had been noncompliant with drug counseling and group sessions, was a frequent loiterer in the area, and admitted to using cocaine and heroin during the treatment period.  The Veteran was discharged from treatment due to his failure to honor his contract to stop using drugs.  A VA rheumatology note dated the same month (September 2002) states that the Veteran had repeatedly lied to his medical caregivers. 

The Veteran underwent a VA psychiatric PTSD examination in June 2004.  The Veteran reported two specific stressors: several instances of having been without ammunition and having been on an aircraft while the airfield was under attack.  The examiner opined that the first stressor was vague and illogical and that the latter was devoid of any indication of immediate threat.  Accordingly, the examiner found that neither claimed stressor was adequate to make a DSM-IV diagnosis of PTSD.  The Veteran was also vague about PTSD symptoms, such as intrusive thoughts, nightmares, hypervigilance, or isolation.

The examiner noted that the Veteran's individual symptoms were not typical of a diagnosis of PTSD because the Veteran did not endorse such key symptoms as recurrent dreams, recurrent thoughts with specific detail, diminished interest in activities, specific problems with crowd, and problems with other emotionally laden situations.  The Veteran had no evidence of stress or anxiety when recounting the events that occurred to him in Vietnam, so he did not have a stressor that would fill the exposure time and severity.  The Veteran was extremely vague about details of something that should be very important to him and had no anxiety when describing his symptoms.  Finally, the examiner incorrectly noted that the Veteran never had a formal diagnosis of PTSD. 

The examiner specifically found that the Veteran did not have PTSD.  The examiner's diagnosis was active opioid dependence under methadone maintenance and cocaine abuse in partial remission.  The GAF score was listed as 60.

The Veteran died in January 2007.  The Certificate of Death indicates that he died from an intracranial hemorrhage.

In March 2012, on remand from the Board, the RO conceded the Veteran's stressor of receiving incoming fire at An Khe and witnessing death as consistent with the circumstances of the Veteran's three-week service in Vietnam.  The RO then forwarded the claims file to a VA physician for an opinion regarding the Veteran's multiple psychiatric diagnoses and whether these disabilities are related to service.  The physician opined that it was less likely than not that the Veteran's PTSD is related to service.  He also found, within a reasonable degree of psychiatric certainty, that it was less likely than not that the Veteran suffered from PTSD during his lifetime.  He based this opinion on the results of several separate evaluations by psychiatrists, most of whom concluded that the Veteran did not suffer from PTSD.  The main reason for finding that the Veteran did not have a diagnosis of PTSD was that the Veteran did not give a convincing, consistent history of a criterion A stressor.  Additionally, he noted that the Veteran did not give a pattern of consistent, convincing evidence of symptoms of PTSD, which would include criterion B phenomena of intrusive recollection, criterion C phenomena of avoidance and numbing, and criterion D phenomena of hyperarousal.  Although some evaluations noted some symptoms related to PTSD, when considering the totality of the evidence and that fact that the Veteran did not consistently report symptoms that would be expected for someone suffering from PTSD, he found that the Veteran did not have PTSD.

The physician then went through seven of the most probative pieces of evidence of record.  The first was the June 2004 VA examination report, where the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  He focused on the fact that the Veteran did not offer any indication that his claimed stressor involved immediate threat of death or serious injury to himself or others.  He did not describe that he was intensely fearful, nor did he experience helplessness or horror.  He also highlighted the June 2004 examiner's statements that the Veteran did not have the typical symptoms representative of PTSD, including that the Veteran did not have problems in crowds or any anxiety or emotional expression when recounting his Vietnam experiences.

The March 2012 examiner also highlighted the April 2004 psychiatry initial evaluation during which the Veteran was unable to come up with a consistent story of combat stressor.  While the Veteran had some intrusive thoughts, he had no flashbacks or increased startle reflex, and he denied avoidance.

Next, the examiner discussed the May 2001 psychiatry initial examination (as well as evaluations by the same psychiatrist on July 2000, November 2000, and May 2001) at which time PTSD was not diagnosed.  The July 1998 discharge summary was also discussed, where PTSD was not included in the Veteran's discharge diagnoses.

The March 2012 physician then discussed the February 1999 VA examination, where the Veteran was diagnosed with PTSD.  The physician noted, however, that the February 1999 examiner did not review the Veteran's claims file and was leaning heavily on a letter from a VA psychiatrist.  He next discussed this letter, which was dated in January 1999.  He noted that some of the psychiatrist's statements (such as that the Veteran was in remission from drugs for the past one-and-a-half years) were contradicted by other evidence in the record.

The physician reviewed an initial PTSD examination dated in February 1998 in which the physician concluded that the Veteran did not suffer from PTSD and instead was diagnosed with a schizoid personality disorder.  He noted that during the evaluation, the Veteran reported numerous stressors, none of which appeared to meet the severity to be considered a criterion A trauma.

The March 2012 physician next discussed a September 1997 general medical examination note written by a nurse practitioner.  The nurse diagnosed the Veteran with PTSD.  The physician noted, however, that the nurse based her PTSD diagnosis solely on the patient reporting a history of having PTSD.  She did not ask the Veteran about any PTSD symptoms and did not ask about any stressor that could be considered traumas for the diagnosis of PTSD.

In summary, the physician noted that the Veteran had been evaluated on numerous occasions by behavioral health specialists, most of whom had concluded that the Veteran did not suffer from PTSD.  He concurred with their assessments.  There were a few evaluations that did report that the Veteran had PTSD.  One of them was the September 1997 evaluation by the nurse practitioner, but he found that it should not be given any consideration at all because her diagnosis of PTSD was based solely on the Veteran reporting that he had PTSD and not on any other history or evidence of symptoms.  Taken as a whole, the examiner stated that, although the patient sometimes reported symptoms that some evaluators have deemed sufficient to meet the criteria for PTSD, these symptoms have not been consistent and had been absent most of the times he was evaluated.  Additionally, he found that the Veteran's report of traumas that he claimed caused PTSD were numerous and vague, and on the whole, did not give a convincing account of a stressor severe enough to meet criterion A for PTSD.  It was also clear that the Veteran suffered from intermittent depression, social difficulties, irritability, anxiety, and problems sleeping; however, the examiner found that these symptoms were best explained not as symptoms related to PTSD, but rather as symptoms related to the Veteran's documented long history of substance dependence.

The physician also found that it was at least as likely as not that the Veteran's heroin dependence was a result of his combat experience, as the evidence clearly reflected that he began heroin use when he was in Vietnam.  The physician further commented on the January 1995 diagnosis of organic brain syndrome secondary to long-term drug abuse.  He explained that organic brain syndrome is an outdated term that refers to cognitive deficits that are thought to be related to brain damage caused by a variety of medical conditions, including drug and alcohol use.  He found that there was little clear evidence of organic brain syndrome, and he could not resolve the issue of whether the Veteran suffered from organic brain syndrome without resort to speculation.

In a March 2012 addendum, the physician further elaborated on this point after re-reviewing the claims file.  He stated that the reason he could not resolve the issue of whether the Veteran suffered from organic brain syndrome without resort to speculation was due to two reasons.  First, he noted that organic brain syndrome was a nearly obsolete term that had no clear definition and is not a DSM-IV diagnosis.  There was no clear criteria to determine who may have organic brain syndrome.  He found no evidence that the Veteran suffered from various disorders that are often found to be related to organic brain syndrome.  He noted, however, that the Veteran did have prolonged drug use.  In fact, his diagnosis from January 1995 specifically stated organic brain syndrome secondary to multiple long-term drug use.  The physician found that, even if one were to accept a loose diagnosis of an organic brain syndrome based on cognitive brain deficits, he would not be able to diagnose organic brain syndrome in the Veteran without resort to speculation because there was simply not enough evidence in the records that the Veteran suffered from clinically significant cognitive brain deficits.  He noted that, if the Veteran were alive, this could be resolved; however, based on the record, there was no enough evidence to have a firm opinion as to whether he suffered from organic brain syndrome.


IV.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010)(correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

In this case, however, VA has conceded the occurrence of the Veteran's claimed stressor.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.  The outstanding issue is whether the Veteran has a current (as of his June 1997 claim for service connection for PTSD) diagnosis of PTSD related to the conceded stressor.

38 C.F.R. § 4.125(a)  requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).   Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  The Veteran has several conflicting diagnoses of record.  Some health care providers have diagnosed him with PTSD, while others have not.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

After a review of the pertinent evidence of record, and based on the March 2012 detailed opinion, the Board finds that the Veteran did not have a diagnosis of PTSD during his lifetime.  The Board recognizes that there are several occasions in which the Veteran was noted to have PTSD, but the Board finds them to be problematic for the reasons discussed below.

The September 1997 diagnosis of PTSD appears to have been based solely on the Veteran's self-reported history of a diagnosis.  There is no indication whatsoever that the nurse conducted a mental status examination to determine whether the Veteran had PTSD.  There is also no indication that the nurse reviewed the claims file or any other medical records.  As noted by the March 2012 VA examiner, the September 1997 nurse did not ask the patient about any PTSD symptoms or stressors.  Thus, her diagnosis was based only on subjective history of the Veteran, who did not have any medical expertise or training.  

Similarly, the February 1999 VA examiner diagnosed the Veteran with PTSD without review of the claims file.  Instead, she seemed to base her opinion on the Veteran's reported history and a few select electronic records.  Although a medical opinion cannot be rejected simply because a claims file was unavailable, it can be a factor in determining the probative value of the evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Indeed, in this case, the February 1999 VA examiner considered some records that contained erroneous information.  For example, she considered a letter from a psychiatrist indicating that the Veteran had PTSD, yet that same letter noted that his substance abuse was in remission, which was untrue.  Thus, the February 1999 VA examiner does not appear to have had an entirely accurate factual premise on which to base her diagnosis.  Moreover, as discussed below, the March 2012 VA examiner specifically considered the February 1999 diagnosis of PTSD, yet found that he did not meet the criteria for such a diagnosis.

A treatment note from a social worker at the Philadelphia VAMC dated in November 2000 also diagnosed the Veteran with PTSD, but during the same month, the same social worker met with a physician, and it was noted that the Veteran was unable to clearly describe his symptoms of PTSD.  The social worker commented that the Veteran had a strong sense of entitlement to VA PTSD benefits, and the physician indicated that the Veteran appeared to have anxiety not otherwise specified.  The physician also commented that the diagnosis was unclear, which suggests that the assessment of PTSD by the social worker was not definitive.  

Treatment records from March 2001 also list a diagnosis of PTSD, but the notes in the treatment records do not support such a diagnosis.  In this regard, a note in February 2001 states that Veteran's symptoms of PTSD were vague, and although some of his Vietnam experiences were no doubt distressing, it was noted that the Veteran did not give enough information or evidence to be assessed as having PTSD.  The same note states that Veteran appeared to some of the staff to be a benefit seeker.  The Veteran also shared photographs of Vietnam with the psychologist, and the psychologist noted that the Veteran appeared wistful and at times, excited, but not notably distressed when looking at the photographs.  This contradicts a later diagnosis of PTSD.  The basis for this later diagnosis is not explained, and the Board therefore gives it less probative weight.

Moreover, in regard to the diagnoses of PTSD based partly on a history provided by the Veteran, the Board finds that the Veteran was not credible.   On several occasions, he was found to be malingering, presenting strong benefit-seeking behavior, and actively attempting to obtain evidence on a fraudulent basis.  Without the benefit of access to the claims file, many mental health professionals who diagnosed PTSD would not have seen the conflicting evidence.  While the Board recognizes that a medical opinion may not be discounted solely because the examiner did not review the claims file; here, review of the claims file would have provided the examiner with a more accurate understanding of the full picture of the Veteran's disability and credibility to accurately render a diagnosis.  Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, diagnoses of PTSD that relied solely on the Veteran's own statements and reported history of PTSD must be afforded little evidentiary weight.

As a medical opinion (or in this case, an opinion relating to the existence of a diagnosis of PTSD, partly based on the Veteran's own assertions) can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In this case, the Board finds that the March 2012 finding that the Veteran did not meet the full criteria for a PTSD diagnosis to be the most probative medical opinion on this point.  The physician's diagnosis was based upon full consideration of the Veteran's service and post-service records, as well as supported by a detailed and thorough rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The physician also considered the diagnoses of PTSD of record and discussed the problems contained in those diagnoses.  Thus, the Board accepts this opinion as highly probative evidence on the question of a current PTSD diagnosis.

In short, the competent, credible, and most probative medical opinion weighs against the existence of a current diagnosis, and ultimately, the claim.  As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

Finally, as for any direct assertions by the Veteran, the appellant, his family, and/or the appellant's representative that the Veteran meets the diagnostic criteria for PTSD, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, the appellant, the representative, and family are not shown to be other than laypersons without the appropriate medical training and expertise, none is competent to render a competent diagnosis of a disorder such as PTSD.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to accrued benefits, to include service connection for PTSD, is denied.



REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the claim remaining on appeal.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2011 remand, the Board instructed the RO to refer the claims folder to a VA examiner for a medical opinion as to the nature and etiology of any psychiatric disorder that the Veteran may have had prior to his death.  The physician was asked to identify all psychiatric disorders that were present since the Veteran filed his claim for service connection in June 1997.  In so doing, the physician was asked to discuss the diagnoses rendered during the Veteran's lifetime.

The physician provided a very thorough and detailed review of the Veteran's claims file and diagnoses of PTSD and substance abuse.  However, in relation to his other psychiatric diagnoses of record, to include adjustment disorder, depression, and chronic paranoid schizophrenia,  the physician did not provide an opinion as to whether these mental disorders had their onset in service or were otherwise related to the Veteran's service.  Therefore, a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who provided the March 2012 VA opinion, if available.  After review of the claims file, the physician should identify all psychiatric disorders (other than PTSD and substance abuse) that were present since June 1997.  In so doing, he should discuss the diagnoses rendered during the Veteran's lifetime.  For each disorder identified, the physician should state whether it is at least likely as not (i.e., there is a 50 percent chance or greater) that the disorder manifested in service or that the disorder was otherwise causally or etiologically related to the Veteran's military service.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review.

If the previous physician is no longer available, then the requested opinion should be rendered by another qualified physician.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


